MEMORANDUM OPINION


No. 04-06-00081-CV

IN RE Michael KENNEDY

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Karen Angelini, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   February 22, 2006

PETITIONS FOR WRIT OF MANDAMUS DENIED
            On February 9, 2006, Michael Kennedy filed two petitions for a writ of mandamus.  Pursuant
to our February 10, 2006, order, the clerk filed both petitions under cause number  04-06-00081-CV. 
The court has considered Kennedy’s petitions and is of the opinion he is not entitled to the relief
requested. Accordingly, Kennedy’s petitions for a writ of mandamus are DENIED. See Tex. R. App.
P. 52.8 (a). 
                                                                                    PER CURIAM